Name: Commission Implementing Regulation (EU) 2019/324 of 25 February 2019 amending Implementing Regulation (EU) No 540/2011 as regards the approval periods of the active substances bifenthrin, carboxin, FEN 560 (also called fenugreek or fenugreek seed powder), pepper dust extraction residue and sodium aluminium silicate (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 26.2.2019 EN Official Journal of the European Union L 57/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/324 of 25 February 2019 amending Implementing Regulation (EU) No 540/2011 as regards the approval periods of the active substances bifenthrin, carboxin, FEN 560 (also called fenugreek or fenugreek seed powder), pepper dust extraction residue and sodium aluminium silicate (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. Part B of the Annex to Implementing Regulation (EU) No 540/2011 sets out the active substances approved under Regulation (EC) No 1107/2009. (2) The approval period of the active substance bifenthrin was extended from 31 July 2019 until 31 July 2021 by Commission Implementing Regulation (EU) 2017/195 (3). (3) The approval periods of the active substances pepper dust extraction residue and sodium aluminium silicate were extended from 31 August 2019 until 31 August 2020 by Implementing Regulation (EU) 2017/195. (4) The approval period of the active substance carboxin was extended from 31 May 2021 until 31 May 2023 by Commission Implementing Regulation (EU) 2018/1266 (4). (5) The approval period of the active substance FEN 560 (also called fenugreek or fenugreek seed powder) was extended from 31 October 2020 until 31 October 2021 by Commission Implementing Regulation (EU) 2018/184 (5). (6) Applications for the renewal of the approval of the active substances bifenthrin, carboxin, FEN 560 (also called fenugreek or fenugreek seed powder), pepper dust extraction residue and sodium aluminium silicate were submitted in accordance with Article 1 of Commission Implementing Regulation (EU) No 844/2012 (6). However, for pepper dust extraction residue and sodium aluminium silicate, no supplementary dossiers were submitted in support of the renewal in accordance with Article 6 of that Regulation. For bifenthrin, carboxin, and FEN 560 (also called fenugreek or fenugreek seed powder), the applicants have confirmed that they no longer support the renewal of approval of the active substances. (7) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, the extensions of the approval periods of those active substances, provided for by Implementing Regulations (EU) 2017/195, (EU) No 2018/1266 and (EU) 2018/184, are no longer justified. It is therefore appropriate to provide that the approvals of bifenthrin, carboxin, FEN 560 (also called fenugreek or fenugreek seed powder), pepper dust extraction residue and sodium aluminium silicate expire at the dates they would expire without the extension. (8) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2017/195 of 3 February 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of several active substances listed in Part B of the Annex to Implementing Regulation (EU) No 686/2012 (AIR IV renewal programme) (OJ L 31, 4.2.2017, p. 21). (4) Commission Implementing Regulation (EU) 2018/1266 of 20 September 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 1-decanol, 6-benzyladenine, aluminium sulfate, azadirachtin, bupirimate, carboxin, clethodim, cycloxydim, dazomet, diclofop, dithianon, dodine, fenazaquin, fluometuron, flutriafol, hexythiazox, hymexazol, indolylbutyric acid, isoxaben, lime sulphur, metaldehyde, paclobutrazol, pencycuron, sintofen, tau-fluvalinate and tebufenozide (OJ L 238, 21.9.2018, p. 81). (5) Commission Implementing Regulation (EU) 2018/184 of 7 February 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances FEN 560 (also called fenugreek or fenugreek seed powder) and sulfuryl fluoride (OJ L 34, 8.2.2018, p. 10). (6) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX The Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) Part A is amended as follows: (a) in the sixth column, expiration of approval, of row 239, Pepper dust extraction residue (PDER), the date is replaced by 31 August 2019; (b) in the sixth column, expiration of approval, of row 253, Sodium aluminium silicate, the date is replaced by 31 August 2019; (c) in the sixth column, expiration of approval, of row 308, FEN 560 (also called fenugreek or fenugreek seed powder), the date is replaced by 31 October 2020; (d) in the sixth column, expiration of approval, of row 337, Carboxin, the date is replaced by 31 May 2021. (2) In Part B, in the sixth column, expiration of approval, of row 23, Bifenthrin, the date is replaced by 31 July 2019.